Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The instant application’s claim to domestic benefit from provisional Application Number 62/798,830 filed 01/30/2019 is acknowledged and the instant application is being examined with an effective filing date of 01/30/2019. 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is 39 words in length. This is less than the minimum word requirement for the abstract. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraph 177. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Interpretation
The disclosure fails to limit what qualifies as ‘a patient’. For the purpose of prosecution ‘a patient’ is given the broadest reasonable interpretation and will be interpreted as a biological organism. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Razumovskaya et al (Proteomics 4.4 (2004): 961-969.), herein referred to as Razumovskaya in view of Chi et al. (Journal of proteome research 9.5 (2010): 2713-2724.), herein referred to as Chi, and in further view of Bhattacharya et al. (bioRxiv (2017): 154757.), herein referred to as Bhattacharya. 
	Razumovskaya uses a computer implemented system to combine a neural network and a statistical model for normalizing SEQUEST scores and estimating reliability of proposed SEQUEST structures based on mass spectrometry data (Abstract).  
	In regards to claims 1, 14, and 28 Razumovskaya teaches using a computational method for protein identification derived from database and experimental mass spectrometric tandem spectra (Introduction). This method is implemented by several programs, one such program is DTASelect. Publicly available information on DTASelect (https://www.scripps.edu/cravatt/protomap/dtaselect_instructions.html) indicate that this program runs based on scripts written in Perl implemented by a windows Desktop where commands are implemented on by the processor and where the system has at least one memory. As drawn to claim 28, this windows machine contains a non-transitory computer readable media storing machine interpretable instructions, which when executed, cause a process to performs the steps of the method described below. Razumovskaya teaches a neural network with six input nodes, one hidden layer, and an output node, constituting a layered neural network. The neural network provides a score between 0.0-1.0 for each peptide, reflecting the probability of a peptide to be the correct identification. (Introduction). Furthermore, for full protein identification Razumovskaya teaches probability of peptide assignments for an amino acid sequence a1, a2, … an (2.5 Protein Identification). 6 parameters are passed to the neural network when training including ion coverage (percentage of matched peaks) – spectrum peak data from the mass spectrometer. Razumovskaya teaches first performing a database search of mass spectrometry spectrum data to generate a first list representing first database-search identified peptides (2.1 Data set for neural network training). This list contains correct assignments and incorrect assignments (peptides not identified in the database search), both used to train the neural network (2.1 Data set for neural network training). Mass spectrometry data is used to train the neural networks (2.3 Data set for testing), and Razumovskaya identified six parameters derived from the mass spectrometry data that is helpful in identifying correct from incorrect assignments (2.2 Neural network selection and training). The beforementioned ‘incorrect list’ contains sequences that are not identified in the first data base search, corresponding to the generated second list. This data is provided to the neural network comprising layered nodes and this incorrect list is used to train the neural network using SSNS 4.2 (2.2 Neural network selection and training). The incorrect list comprises peptides identified the SEQUEST program (Introduction) and a protein is assigned (analogous to de novo sequencing taught below in this rejection) based on neural network scores (second paragraph page 967). Razumovskaya shows generating a third list comprising protein predictions based on their probability ‘P score’ (Table 3) from the biological sample. 
	In regards to claim 2, 13, 15, and 16 Razumovskaya shows in the rationale for claim 1 generating a first list representing first data-base search identified peptides is generated by matching the mass spectrometry spectrum data against all peptides in a specified database. Where the peptidome or HLA peptidome can be substituted by said specified database. 
	In regards to claim 3 and 17, Razumovskaya teaches “In our current approach, each peptide hit has a particular level of confidence associated with its SEQUEST score. This confidence value can then be used in conjunction with other parameters to assign a reliability estimate for protein identification, which typically corresponds to the number of peptides identified in the protein … This confidence value can be used in conjunction with other parameters to assign a reliability estimate for protein identification…” (Introduction). This reliability estimate comprises a confidence score and is used to generate the second list of incorrectly identified peptides from the SEQUEST database (2.2 Neural network selection and training) when evaluating peptide assignment in the protein mixture. 
In regards to claim 4 and 18, Razumovskaya teaches the reliability estimate that can be used in conjunction with other parameters such as SEQUEST scores (Introduction) and correlation scores (accuracy). 
	In regards to claim 7, Razumovskaya teaches a processor configured to perform the first database search and retaining peptides identified by said database search (Data set for neural network training).
	In regards to claim 8, 20, and 29 Razumovskaya teaches retaining a determined sequence if the sequence is not present in a database (the ‘incorrect’ list in section 2.2).
	In regards to claim 10 and 22, Razumovskaya teaches providing mass spectrometry spectrum data in the form of input parameters such as ‘ion coverage’, the percentage of matched fragmentation pattern peaks, (2.2 Neural Network selection and training) to the plurality of layered nodes to generate a second list representing peptide sequences that are ‘correct’ and ‘incorrect’, or identified in the first database search or not (2.2 Neural network selection and training). 
	In regards to claim 11 and 23, Razumovskaya teaches the method of identification of fragment ion peaks for their sequenced peptide sequence as shown in claim 10 not identified by the first database search (SEQUEST, the ‘incorrect’ list). This incorrect list comprises peptide sequences not found in the ‘correct’ list, or the fragment ion peaks identified by the first database search (2.2 Neural network selection and training). 
	In regards to claim 30, Razumovskaya teaches a similar method of identification of fragment ion peaks for their sequenced peptide sequence as shown in claim 10 and identifying peptide sequences as shown in claim 11.
	Razumovskaya fails to teach the following limitations:
	In regards to claims 1, 14, and 28, Razumovskaya fails to teach the system for identifying neoantigens for immunotherapy from a patient’s tissue sample, the neural network is a recurrent neural network containing a convolutional layer, de novo sequencing (although peptide information is still inferred from mass fragmentation patterns with the SEQUEST tool), and steps d) through g). 
	In regards to claims 3, 8, 10, 11, 12, 17, 20, 22, 23, 29, and 30 Razumovskaya does not teach the method of de novo sequencing. 

	Chi teaches using higher-energy collisional dissociation (HCD) for de novo sequencing because it produces high mass accuracy tandem mass spectrometry spectra. Chi develops an algorithm called pNovo for efficient de novo sequencing of peptides from this HCD spectra and compares / utilizes the algorithm with a database search.    
	In regards to claims 1, 14, and 28 Chi teaches using both database search and de novo peptide sequencing for protein identification using a software pNovo. Publicly available information about the software pNovo shows that the software requires a Windows 7 or above machine, requiring a processor to implement the method drawn to claim 1, and a non-transitory computer readable media storing machine interpretable instructions, which when executed, cause a processor to perform steps of the method disclosed in claim 28 (see http://pfind.org/software/pNovo/index.html). Sample information from Chi was gathered from a tryptic digest of a tissue sample whole-cell lysate of C. elegans (Materials and MS/MS Data). Chi creates a list of 285 identifications with C-Score (a scoring system used to differentiate between correct and incorrect identifications) greater than 0.6 were kept and further analyzed (algorithmic Performance on STD-961), this is Chi’s equivalent of the instant application’s ‘second list’ in step (c) since these identifications are de novo sequenced peptide sequences from fragment ion peaks (De novo Peptide Sequencing and Protein Identification). From this list, Chi generates a list of several mutations (Table 4), or candidate mutated peptide sequences corresponding to the third list in the claims of the instant application, from the previous list of de novo sequenced peptide sequences. From Table 4 it can be seen that Chi identifies and retains sequenced peptides having a known mutation as compared to a corresponding wild-type peptide since the mutated peptide is shown in the column on the left, the wild-type in the middle column, and the indicated mutation in the right most column. Chi reports conducting a second database search based on mass spectrometry data of identified peptides with modifications and mutations. When scoring candidate peptides while performing a database search Chi teaches constructing a PSM scoring scheme (Scoring Candidate Peptides) in order to identify potential PSMs of the peptides. The score is given as SH represented by the summation of matches, where each individual match is either 1 or 0, therefore candidate peptide sequences (mutated candidate mutated peptide sequences during this database search) will be peptide sequences that have multiple PSMs (the highest score). 
	In regards to claims 3 and 17 Chi shows deriving their ‘second list’ from de novo sequenced peptide sequences (De novo Peptide Sequencing and Protein Identification). 
	In regards to claims 6 and 19, Chi teaches a processor configured to perform the method described in the rationale for claim 1. It was shown that the PSM scoring scheme comprises of a summation of matches, where each match corresponds to a matching peak between the mutated spectrum (in this instance) and the spectrum from the database. Since the summation goes from p1 to pm it reads on the limitation of having four or more PSMs if m is greater than or equal to 4. 
	In regards to claim 7, Chi shows retaining an identified candidate mutated peptide sequence when the wild type peptide sequence is identified during a database search (as shown in Table 4 and the rationale for claim 1).  
	In regards to claims 8, 20, and 29 Chi shows filtering de novo sequenced peptide sequences (Performance on STD-208 and WORM-767) to retain a determined sequence if the sequence is not present in a database (if the tag of the candidate sequence is not found in the database). 
	In regards to claims 9 and 21, Chi teaches a processor (see rationale for claim 6) configured to conduct the second database search with mass spectrometry data of the third list representing candidate mutated peptide sequences (see rationale for claim 1). Chi’s method of the database search is generalizable to additional data sets shown by the two kinds of biological samples analyzed – the mixture of low and high-range protein standards and the digest of whole-cell lysate. 
	In regards to claims 10 and 22, Chi teaches the de novo sequenced peptide sequences as identified in the rationale for claim 1.
	In regards to claims 11 and 23, Chi teaches the processor configured to identify a de novo sequenced peptide sequence as a candidate mutated peptide sequence if said de novo sequenced peptide sequence is from fragment ion peaks not identified by the first database search (rationale for claim 1, obviousness with Razumovskaya). Since the first database search contains wild-type peptide sequences, and claim 11 is drawn to candidate mutated peptide sequences then the candidate mutated peptide sequence would not be present in sequences that are sequenced from fragment ion peaks identified by the first database (wild-type) search.
	In regards to claims 12 and 24, Chi teaches the system of claim 1, wherein the processor is configured to conduct a second database search with spectrometry data associated with the second list representing sequenced peptide sequences (see rationale for claim 1). Chi’s method of the database search is generalizable to additional data sets shown by the two kinds of biological samples analyzed – the mixture of low and high-range protein standards and the digest of whole-cell lysate. This additional dataset could include the first list representing first database-search identified peptides with the obviousness basis of Razumovskaya made below. 
	In regards to claim 30, Chi teaches these limitations as shown in the rationale for claims 10 and 11.
	Razumovskaya in light of Chi fails to teach the following limitations:
	In regards to claims 1, 14, and 28 the system and method of identifying neoantigens for immunotherapy, the neural network being a recurrent neural network, one convolutional layer, and generating an output signal representing a candidate neoantigen selected from the modified third list representing candidate mutated peptide sequences. 

	Bhattacharya teaches several methods and systems for the prediction of neoantigens to be recognized by the immune system for the development of immune therapy approaches (Abstract).
	In regards to claims 1, 14, and 28, Bhattacharya teaches identifying neoantigens for immunotherapy (Abstract and Discussion) by using several in silico methods to include a recurrent neural network, a convolutional neural network, and a neural network with convolutional layers (In silico methods). Bhattacharya teaches predicting a continuous numeric response value (IC50) for each candidate pMHC-I pair, where the candidate pMHC-I pair would have been identified as the candidate neoantigen selected from a modified third list representing candidate mutated peptide sequences as taught by prior art in the obviousness basis below. 
	In regards to claims 2, 13, 15, and 16, Bhattacharya teaches using a Kim benchmark set, derived from the IEDB database (Introduction). A reference with the IEDB database is provided with this Office Action. The IEDB is an extensive epitope-specific database with over 120,000 epitopes between the years 2004 and 2014, including major histocompatibility complexes (HLA) of humans (Introduction and Results), providing a database of an HLA peptidome for the first database-search to identify peptides generated by matching the mass spectrometry spectrum data. 

	Chi recognizes that both database search and de novo peptide sequencing can be used for protein identification, noting specifically the use of SEQUEST as a database search algorithm and software tool to perform said database search during routine experimentation (Introduction). Further Chi teaches that “when de novo peptide sequencing is compared with database search, de novo peptide sequencing usually yields less accurate identifications … In most cases, de novo peptide sequencing is integrated with database search” (Introduction). Razumovskaya presents a new scheme for assessing reliability of peptide identifications made by SEQUEST through the integration of a neural network with the database search (Introduction), making this database search, identified by Chi, more reliable in terms of peptide identifications. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to have combined the database search of Razumovskaya with the de novo sequencing of Chi. In doing so, one would have increased the reliability of peptide identification through said combination. 
	Chi identifies “several persistent obstacles in de novo sequencing” drawn to limitations of their algorithm when dealing with highly charged peptides, longer fragments, and large number of fragments (Discussion). When discussing the advantages of neural networks, Bhattacharya identifies that neural networks are widely-used techniques and have been shown to outperform other methods such as traditional algorithms (Introduction). Bhattacharya also teaches the recurrent neural network to be amongst the highest performing neural network tested in their study (Discussion) and convolutional layers – “a popular deep learning technique” (Introduction). Given that Razumovskaya integrates a neural network into increasing reliability estimates from the SEQUEST database search and that Bhattacharya identifies that neural networks can outperform traditional algorithms, it would have been prima facie obviousness for one of ordinary skill in the art, before the effective filing date of the application, to have integrated the recurrent neural network with a convolutional layer to increase performance of the de novo sequencing algorithm that is responsible for limitations on the types of peptides that can be sequenced in the method taught by Razumovskaya in light of Chi. Additionally, Razumovskaya in light of Chi provides a method for generic peptide identification. Bhattacharya teaches that peptides involved in binding to major histocompatibility complex Type I molecules critical in the immune system’s response to cancer cells (Abstract) and recognition of somatic mutations in the exome or peptidome and identification of peptide sequences that produce neoantigens can assist in precision cancer immunotherapy. Therefore, it would be obvious for one of ordinary skill in the art to apply the system and method of Razumovskaya in light of Chi to identifying neoantigens for immunotherapy. 

Claims 5 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Razumovskaya, Chi, and Bhattacharya as applied to claim 1 and 14 above, and further in view of Carr et al. (Publication number: US20190346442A1) with an effective filing date of 04-18-2017, herein referred to as Carr.
Razumovskaya in view of Chi and Bhattacharya teach the method of identifying neoantigens for immunotherapy as drawn to claims 1 and 14. Razumovskaya in view of Chi and Bhattacharya fail to teach gathering sample information from a tumor, creating a vaccine against the candidate neoantigen, or creating an antibody against the candidate neoantigen.
Carr presents a method for generating an HLA-allele specific binding peptide sequence database and a method of identifying of identifying from a given set of ne-antigen comprising peptides the most suitable peptides for preparing an immunogenic composition for a subject (claims 1 and 22). Carr discover new binding motifs and improves prediction of HLE-peptide binding to train machine-learning models from LC-MS/MS data (Abstract).  
In regards to claim 5 and 25, Carr teaches the method of identifying a plurality of subject-specific peptides for preparing a subject-specific immunogenic composition from peptides specific to the subject’s tumor after performing whole genome or whole exome nucleic acid sequencing of a sample of the subject’s tumor (paragraph 39). 
In regards to claim 26, Carr teaches translating sequencing information into a therapeutic vaccine (paragraphs 133-136). “The term “vaccine” is meant to refer in the present context to a pooled sample of tumor-specific neoantigenic peptides.” (paragraph 84). 
In regards to claim 27, Carr teaches using a therapeutic agent such as a monoclonal antibody (paragraph 415). 
The teachings of Razumovskaya in view of Chi and Bhattacharya are drawn to sequencing neoantigens for a generalized application of immunotherapy, but fail to specifically present an agent to carry out said immunotherapy. Carr presents a method drawn to “identifying from a given set of neoantigen comprising peptides the most suitable peptides for preparing an immunogenic composition for a subject” (paragraph 37) where neoantigens are identified from a tumor sample and the immunotherapy is administered as a vaccine and antibody. Therefore, it would have been prima facie obviousness for one of ordinary skill in the art, before the effective filing date of the instant application, to have combined the method of identifying neoantigens for immunotherapy as taught by Razumovskaya in view of Chi and Bhattacharya to administering the personalized immunotherapy through vaccine or antibody as taught by Carr. In doing so, one would provide a patient with a patient-specific treatment regime, thereby increasing the efficacy of the immunotherapy. 


Conclusion
	The instant application was examined for patent subject matter eligibility. It was determined that the additional elements of a recurrent artificial neural network trained on mass spectrometry data comprising a plurality of layered computing nodes with at least one convolutional layer integrate the judicial exception of claims 1, 14, and 28 into a practical application because said neural network is not routine, conventional, and understood in the art. Therefore, the instant application contains potential patent subject matter eligible material. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C JONES whose telephone number is (571)270-7173. The examiner can normally be reached M-F 7:30-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300. 


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.C.J./               Examiner, Art Unit 1671                                                                                                                                                                                         
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1671